                 Case 2:20-cr-00034-KJM Document 52 Filed 04/21/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00034-KJM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   DERICK LOUANGAMATH,                                DATE: April 19. 2021
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Kimberly J. Mueller
16

17          IT IS HEREBY STIPULATED by and between the parties hereto through their respective

18 counsel, Acting U.S. Attorney Phillip A. Talbert, through Assistant United States Attorney Aaron D.

19 Pennekamp, attorney for plaintiff, and Federal Defender Heather Williams, through Assistant Federal

20 Defender Mia Crager, attorney for defendant Derick Louangamath, that time is properly excluded under

21 the Speedy Trial Act from April 19, 2021 through May 11, 2021 under Local Code E and T4.

22                                              STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      On March 8, 2021, defendant filed a motion to suppress evidence, which is currently

26 pending before this Court.

27          2.      By previous order, this matter was set for a status conference and motion hearing on

28 defendant’s motion to suppress on April 19. 2021. By stipulation of the parties, and by previous order,

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00034-KJM Document 52 Filed 04/21/21 Page 2 of 4


 1 the time between April 5, 2021 and April 19, 2021 was excluded from the Speedy Trial Act calculations

 2 under Local Code E.

 3         3.       On April 19, 2021, the parties held their status conference and motion hearing, and the

 4 Court ordered the parties to appear for an evidentiary hearing concerning defendant’s motion to suppress

 5 on May 11, 2021. Defendant’s motion to suppress therefore remains pending before this Court.

 6         4.       By this stipulation, defendant now moves to exclude time between April 19. 2021, and

 7 May 11, 2021, under Local Code E and T4.

 8         5.       The parties agree and stipulate, and request that the Court find the following:

 9                  a)     The government has represented that the discovery associated with this case

10         includes investigative reports and related documents, criminal history documents, and other

11         paper documents totaling approximately 200 pages, along with several audio and video files

12         depicting Sacramento Police Department officers’ body camera footage, in-car camera footage,

13         dispatch radio recordings, and other records representing approximately 9 GB of data. All of this

14         discovery has been either produced directly to counsel and/or made available for inspection and

15         copying. Moreover, the defendant has lodged additional discovery requests, which are still

16         pending. The government has responded to the defendant’s requests, and the parties expect

17         discussions concerning these discovery requests to continue.

18                  b)     In light of the government’s produced discovery, counsel for defendant desires

19         additional time to consult with her client, to review the current charges, to conduct investigation

20         and research related to those charges, to review and copy discovery for this matter, to inspect

21         physical evidence seized and/or otherwise available concerning this matter, to discuss potential

22         resolutions with her client, to consider and/or prepare pretrial motions, and to otherwise prepare

23         for trial.

24                  c)     Counsel for defendant believes that failure to grant the above-requested exclusion

25         of time would deny her the reasonable time necessary for effective preparation, taking into

26         account the exercise of due diligence.

27                  d)     The government does not object to the exclusion of time.

28                  e)     Based on the above-stated findings, the ends of justice served by excluding time

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00034-KJM Document 52 Filed 04/21/21 Page 3 of 4


 1          as requested outweigh the interest of the public and the defendant in a trial within the original

 2          date prescribed by the Speedy Trial Act.

 3                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4          et seq., within which trial must commence, the time period of April 19. 2021 to May 11, 2021,

 5          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6          because it results from a continuance granted by the Court at defendant’s request on the basis of

 7          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 8          of the public and the defendant in a speedy trial.

 9                  g)     Moreover, for purposes of computing time under the Speedy Trial Act, the parties

10          agree that the time between April 19, 2021 and May 11, 2021 is automatically excludable

11          because a pretrial motion to suppress remains pending before the Court. See 18 U.S.C.

12          § 3161(h)(1)(D) [Local Code E].

13          6.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

14 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

15 must commence.

16          IT IS SO STIPULATED.

17

18
      Dated: April 19, 2021                                   PHILLIP A. TALBERT
19                                                            Acting United States Attorney
20
                                                              /s/ AARON D. PENNEKAMP
21                                                            AARON D. PENNEKAMP
                                                              Assistant United States Attorney
22

23
      Dated: April 19, 2021                                   /s/ MIA CRAGER
24                                                            MIA CRAGER
25                                                            Counsel for Defendant
                                                              DERICK LOUANGAMATH
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00034-KJM Document 52 Filed 04/21/21 Page 4 of 4


 1                                           FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 21th day of April 2021.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME        4
     PERIODS UNDER SPEEDY TRIAL ACT
